113 S.E.2d 709 (1960)
252 N.C. 361
William Mason JUSTICE, Petitioner,
v.
Edward SCHEIDT, Commissioner of Motor Vehicles, Respondent.
No. 393.
Supreme Court of North Carolina.
April 13, 1960.
*711 Thomas Wade Bruton, Atty. Gen., Lucius W. Pullen, Asst. Atty. Gen., for respondent, appellee.
W. Scott Buck, Winston-Salem, for petitioner, appellant.
HIGGINS, Justice.
Petitioner, in his excellent brief, contends (1) under applicable law in effect at the time of the accident the Department of Motor Vehicles had authority to suspend his operator's license for one year only, for failure to satisfy the judgment; (2) if the Court should hold, as respondent contends, the revocation continued without limitation of time until the judgment is satisfied, then in that event the legislative provision violates the petitioner's rights under the Fourteenth Amendment to the Constitution of the United States.
Under its police power, the State, through its legislative branch, may make such rules as are reasonable and necessary to promote safety upon the highways and to protect the public by requiring a showing of financial responsibility as a prerequisite to the issuance of license or operating permit for those using the public highways. However, "A license to operate a motor vehicle is a privilege in the nature of a right of which the licensee may not be deprived save in the manner and upon the conditions prescribed by statute." In re Revocation of License of Wright, 228 N.C. 584, 46 S.E.2d 696, 699.
At the legislative session of 1947 two acts were passed regulating travel upon the highways: Chapter 1006, known as "The Motor Vehicles Safety and Responsibility Act," and Chapter 1067, known as "The Highway Safety Act." Section 11 (a) of Chapter 1006 provides: "The commissioner shall suspend the operator's or chauffeur's license * * * issued to any person who has failed for a period of sixty days to satisfy any judgment in amounts and upon a cause of action as hereinafter stated, immediately upon receiving authenticated report as hereinafter provided to that effect." No time limit for the suspension is provided in Chapter 1006. However, § 15(c) of Chapter 1067, after fixing other time limitations (not including failure to pay judgments), provides: "When a license is suspended under any other provision of law, the period of suspension shall be not more than one year."
Both chapters relate to the same subjectsafety on the public highways. Both were passed and ratified on the same day, April 5, 1947, and both became effective on the same day, July 1, 1947. "Statutes in pari materia are to be construed together, and it is a general rule that the courts must harmonize such statutes, if possible, and give effect to each, that, is all applicable laws on the same subject matter should be construed together so as to produce a harmonious body of legislation, if possible." Town of Blowing Rock v. Gregorie, 243 N.C. 364, 90 S.E.2d 898, 904. In re Wright, 228 N.C. 584, 46 S.E.2d 696; Fletcher v. Collins, 218 N.C. 1, 9 S.E.2d 606; State v. Dixon, 215 N.C. 161, 1 S.E.2d 521; Wilson v. Jordan, 124 N.C. 683, 33 S.E. 139. Section 11(a) of Chapter 1006, Session Laws of 1947, gives the Department of Motor Vehicles, or the Commissioner, authority to suspend license or permit of an operator for failure to pay a judgment. Section 15(c) of Ch. 1067 limits the time of the suspension to one year.
It is argued that the Commissioner, under the authority of § 14 of Chapter 1300, Session Laws of 1953, now G.S. § 20-279.14, may refuse to renew an operator's license under the provision, "Suspension To Continue Until Judgments Paid and Proof Given." The terms of the Act itself render *712 it unnecessary to discuss other reasons why the contention is not well founded. Section 37 of the Act provides: "This Act shall not apply with respect to any accident, or judgment arising therefrom, or violation of the motor vehicles laws of this State, occurring prior to the effective date of this Act." § 20-279.36.
We conclude the plaintiff's petition states a cause of action in that it alleges the petitioner is qualified for renewal of his license; that he is able to show financial responsibility; that the respondent has refused to permit him to show his qualifications solely upon the ground the judgment against him growing out of his son's accident in 1948 has not been satisfied. Having arrived at that conclusion, it is unnecessary for us to discuss other questions presented and argued on the appeal. The judgment of the Superior Court of Forsyth County in sustaining the demurrer is
Reversed.